Citation Nr: 0113827	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-46 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to primary service connection for 
arteriosclerotic cardiovascular and peripheral vascular 
disease.

2.  Entitlement to secondary service connection for 
arteriosclerotic cardiovascular and peripheral vascular 
disease.

3.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for neuropathy of the 
right lower extremity, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for neuropathy of the 
left lower extremity, currently evaluated as 10 percent 
disabling.

6.  Entitlement to temporary total ratings (TTR's) based on 
periods of private and VA hospitalizations in 1993 and 
private hospitalization in April 1994.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
June 1972.

The third, fourth, fifth, and sixth issues noted on the title 
page come before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 and October 1994 rating decisions.  
The first and second issues noted on the title page have been 
raised by the veteran inarticulately in correspondence and in 
hearing testimony, are inextricably intertwined with the 
other four issues on appeal, and have either been unaddressed 
or inadequately addressed by the RO.  The veteran appealed 
and was afforded a hearing at the RO in April 1995.  His 
claims were denied by the hearing officer in May 1995.


REMAND

All of the hospitalizations in 1993 and 1994 for which 
temporary total ratings have been claimed were for treatment 
of arteriosclerotic cardiovascular and/or arteriosclerotic 
peripheral vascular disease.

In a claim filed by the veteran in August 1993, he requested 
temporary total ratings pursuant to 38 C.F.R. §§ 4.29 and 
4.30 because he said his peripheral vascular disease and 
angina were manifestations of his service-connected 
disorders.  In his notice of disagreement in July 1994, he 
contended that his service-connected lower extremity 
pathology, for which he was treated in service, was caused by 
his recently diagnosed cardiac problems and that during 
service his cardiac blockages and other problems went 
undiagnosed.  The veteran expressed the view that it was more 
likely that the lower extremity neurological symptoms in 
service were more likely related to a heart condition than a 
rare neurological condition, and that this opinion had the 
support of his treating physicians.  In a statement from the 
veteran in December 1994, accepted by the RO as a statement 
on appeal, he concluded by saying all of his symptoms since 
1968 were due to vascular disease and that he felt he was 
misdiagnosed right from the beginning.

Following a hearing with an RO hearing officer in April 1995, 
the hearing officer denied issues three through six on the 
title page.  He also quoted a VA Manual provision to the 
effect that there was no etiological relationship between 
varicose veins and arteriosclerosis.  He did not decide the 
issue of secondary service connection for arteriosclerotic 
cardiovascular and peripheral vascular disease.  In June 
1996, the veteran wrote to the former President of the United 
States, complaining among other things of an alleged 
misdiagnosis in service.

The first two issues noted on the title page of this decision 
must be remanded and the latter four issues must be held in 
abeyance pending RO action on the initial two issues.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
treatment records not currently in the 
claims folder and reports from any of the 
veteran's physicians that 
arteriosclerotic cardiovascular and 
peripheral vascular disease were present 
in service, within the first post-service 
year, or are otherwise related to 
service, or was caused by or aggravated 
by the veteran's service-connected lower 
extremity disorders.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested above, the RO should schedule 
the veteran for VA examination.  The 
claims folder, along with a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  It is required that the VA 
examiner respond to the following 
questions: (a) is it at least as likely 
as not that the veteran's 
arteriosclerotic cardiovascular and 
peripheral vascular disease was present 
in service?  (b) is it at least as likely 
as not that the veteran's 
arteriosclerotic cardiovascular and 
peripheral vascular disease was present 
in the first post-service year?  (c) is 
it at least as likely as not that the 
veteran's arteriosclerotic cardiovascular 
and peripheral vascular disease is 
otherwise related to service?  (d) is it 
at least as likely as not that the 
veteran's arteriosclerotic cardiovascular 
and peripheral vascular disease was 
caused by his service-connected lower 
extremity disorders?  (e) is it at least 
as likely as not that the veteran's 
arteriosclerotic cardiovascular and 
peripheral vascular disease was 
aggravated by the service-connected lower 
extremity disorders?

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issues of entitlement to 
primary and secondary service connection 
for arteriosclerotic cardiovascular and 
peripheral vascular disease on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

5.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the RO should issue a rating decision to 
the veteran and his representative and 
provide them with notice of his 
appellate rights.  Thereafter, if the 
veteran files a timely notice of 
disagreement and substantive appeal, 
those issues should be certified to the 
Board for further review.

6.  If the veteran does not perfect an 
appeal on the issues of entitlement to 
primary and secondary service connection 
for arteriosclerotic cardiovascular and 
peripheral vascular disease, issues 
three through six on the title page of 
this decision should be returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure due process of law.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

